Citation Nr: 1122760	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-27 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for the service-connected chronic lumbosacral strain.  



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to July 1981 and from November 1981 to April 1984.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.     

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the Veteran's claims folder.  

The issue on appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that further examination of the service-connected chronic lumbosacral strain is necessary.  

The medical evidence shows a diagnosis of degenerative disc disease at L3-4 and L4-5.  See the February 2006 x-ray findings.  

An April 2008 MRI report indicates that at L2-L3 level, there was a broad based annular disc bulge and mild disc space degeneration.  At L3-L4, there was a broad based annular disc bulge with a small central disc protrusion.  Mild stenosis was present bilaterally.  

At the L4-L5 level, there is a disc herniation and mild stenosis.  At L5-S1, there was an annular disc bulge and mild facet arthropathy.  

The June 2009 VA examination report noted an assessment of degenerative disc disease and herniated nucleus pulposus with right sciatica.  

The Board finds that medical examination and an opinion is necessary to determine current severity of the service-connected low back disability.    

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").   

At the hearing in April 2011, the Veteran indicated that his lumbar spine disability has deteriorated to the point where he recently had been granted Social Security Administration benefits in July 2009.  

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected lumbosacral strain.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

At the hearing in April 2011, the Veteran stated that he was receiving treatment for the service-connected lumbosacral strain at the VA healthcare system.  The RO should obtain the VA treatment records for treatment of the lumbar spine disability dated from June 2009.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of all records referable to treatment received by the Veteran for the service-connected lumbar spine disability from the VA Healthcare System since June 2009.   

2.  The RO should take all indicated action to obtain copies of records referable to the Veteran's claim for SSA disability benefits, as well as copies of the medical records considered in conjunction with that determination.

3.  The RO should schedule the Veteran for a VA examination to determine the current extent and severity of the service-connected low back disability.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should report all symptoms and manifestations due to the service-connected disability.   

The examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should specifically identify all symptomatology and manifestations 

The examiner should indicate whether any degenerative disc disease has required any periods of doctor prescribed bed rest. The examiner should also indicate if the disc disease results in partial or complete paralysis, neuralgia or neuritis of any nerve, specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate or severe.  

The examiner should provide a rationale for any opinion.

4.  Following completion of all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


